DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed 1/21/2021 were accepted.


Response to Request for Continued Examination
The response filed on 10/6/2022 has been entered and made of record. Claims  21, 26, 38 are amended and claims 46-48 were added. Claims 21, 23, 26, 28-32, 34-35, 38-42, and 44-48 are pending.
The previous rejections of claims 21, 23-25, 28-32, 34-35, 38-41, 43, and 45 under 35 USC 103 under Anderson et al in view of Berger, Box, and Schubert withdrawn as necessitated by the amendment. The double patenting rejections of claims 21, 23-26, 28-32, 34-35, 38-45 have been maintained. New double patenting rejections of claims 46-47 have been made. Claim 48 is objected. 



Claim Objections

Claim 48 is objected to because of the following informalities: “overlayed” should be spelled “overlaid”.  Appropriate correction is required.
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“performance module programmed to receive” in claims 21 and 38
“page order management module programmed to arrange” in claims 21, and 35-38
“sharing module programmed to transmit” in claims 21, 32, 38, and 40
“user interface module is programmed to transpose” in claims 34 
“sound effect module programmed to receive” in claim 28
“soundtrack module programmed to receive” in claims 29-30 and 44
“timeline module programmed to provide controls” in claim 31
 “dialogue module programmed to input” in claim 37
“pacing module programmed to control” in claim 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-25, 28-29, 31-32, 35, 41, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10929595B2 in view of Berger et al (will be referred to as Box to avoid confusion, US 20150082195 A1; filed 9/13/2013) and Schubert et al (US 20110246891 A1; filed 6/15/2011). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.


Instant Application
Reference Patent US10929595B2
Claim 21: A digital story editing system, comprising: at least one processor; 
memory encoding computer executable instructions that, when executed by the at least one processor, cause the digital story editing system to: 
receive a digital story, the digital story including a plurality of content pages; 


















display the digital story on a screen of a computing device; 

adjust a viewing ratio of a story user interface based on a screen size of the computing device



provide a page order management module programmed to arrange the plurality of content pages in a given order; 



provide a computer readable storage unit on a remote server with a database accessible to the computing device via a network to save at least one of the plurality of content pages of the digital story; 



provide a first user interface programmed to edit by a first user at least one of the plurality of content pages saved on the computer readable storage unit on the remote server with the database; 

save the at least one of the plurality of content pages edited by the first user on the computer readable storage unit on the remote server with the database



and provide a sharing module programmed to grant at least a second user access via the network to the digital story 


saved on the computer readable storage unit on the remote server with the database that the first user modified with at least one of the page order management module and the first user interface; provide a second user interface programmed to edit at least one of the plurality of content pages by the at least a second user;and provide a performance module programmed to receive dialogue, wherein the dialogue is a digital audio file recording, 

and wherein the first user and the second user collaborate to create the dialogue 
1. A digital story editing system, comprising:
at least one processor; and
memory encoding computer executable instructions that, when executed by the at least one processor, cause the digital story editing system to:
receive a digital story, the digital story including a plurality of content pages;

provide a sound effect module programmed to receive a digital sound effect file;
provide a soundtrack module programmed to receive a digital music file;
provide a timeline module programmed to provide controls for playback of the digital sound effect file and/or the digital music file, including
a picture timeline programmed to provide controls for modifying display of a plurality of pictures on each of the plurality of content pages; a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages, including recording of custom messages; a music timeline programmed to provide controls for modifying play of music on each of the plurality of content pages; and
a text timeline programmed to provide controls for modifying display of text on each of the plurality of content pages;
provide a face replacement module programmed to:
receive a digital image file; and
selectably replace a character face with at least a portion of the digital image file;


-





provide a page order management module programmed to arrange the plurality of content pages in a given order;


-




[a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages, including recording of custom messages;]


-



provide a sharing module programmed to enable collaboration and viewing between remote parties; 







-







a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages, including recording of custom messages;



provide a sharing module programmed to enable collaboration and viewing between remote parties

All limitations and elements in claim 21 of the instant application are found in claim 1 of the reference application except for “display the digital story on a screen of a computing device; adjust a viewing ratio of a story user interface based on a screen size of the computing device… provide a computer readable storage unit on a remote server with a database accessible to the computing device via a network to save at least one of the plurality of content pages of the digital story; save the at least one of the plurality of content pages edited by the first user on the computer readable storage unit on the remote server with the database… saved on the computer readable storage unit on the remote server with the database that the first user modified with at least one of the page order management module and the first user interface; provide a second user interface programmed to edit at least one of the plurality of content pages by the at least a second user… wherein the first user and the second user collaborate to create… in real time”
Schubert et al teaches display the GUI on a screen of a computing device; adjust a viewing ratio of a story user interface based on a screen size of the computing device (Schubert et al, paragraph 119: “he size (in pixels or physical dimensions) of accessory display 232 of FIG. 2 (or the portion thereof allotted to the remote GUI) might be different from the size of PMD display 209. PMD 202 can modify the native GUI image by changing the size of image elements, changing the number of elements displayed, or both. Further, the aspect ratio (height to width) of accessory display 232 may be different from that of PMD display 209, and PMD 202 may arrange the elements of the remote GUI image”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent and Schubert et al such that the GUI is adjusted based on the screen size of the device viewing the application. This would have allowed the invention to “optimize use of the available space” (Schubert et al, paragraph 119).
Box teaches provide a computer readable storage unit on a remote server with a database accessible to the computing device via a network (Box, Fig. 1: Host Server 110 and repository 130) to save at least one of the plurality of content pages of the digital story; save the at least one of the plurality of content pages edited by the first user on the computer readable storage unit on the remote server with the database… saved on the computer readable storage unit on the remote server with the database that the first user modified with at least one of the page order management module and the first user interface (Box, paragraph 26: “cloud storage service with capabilities that enable users and collaborators to simultaneously create, view, edit, annotate, store, share and otherwise manage content in real time or near real time on the cloud-based collaboration platform”); and provide a second user interface programmed to edit at least one of the plurality of content pages by the at least a second user… wherein the first user and the second user collaborate to create… in real time  (Box, abstract: “Each of the collaborators is able to view, re-edit, or re-modify in a concurrent fashion, at the collaborator's physical device, edits or modifications made to the data in real time or near real time as a result of any of the other collaborators accessing the data at their respective physical devices”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Box and the reference patent such that the editing of the story could be performed collaboratively in a networked environment. This would have “allow[ed] multiple users or collaborators to access or collaborate on work items such that each user can remotely see edits, revisions, comments, or annotations being made to specific work items through their own user devices” (Box, paragraph 37).



Instant Application
Reference Patent US10929595B2
23. The digital story editing system of claim 21, wherein the plurality of content pages includes both visual and textual components.
1. a picture timeline programmed to provide controls for modifying display of a plurality of pictures on each of the plurality of content pages;
a text timeline programmed to provide controls for modifying display of text on each of the plurality of content pages;
24. The digital story editing system of claim 21, wherein the memory encodes further computer executable instructions that, when executed by the at least one processor, cause the digital story editing system to provide a performance module programmed to receive dialogue.
1. the digital story editing system… a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages, including recording of custom messages;
25. The digital story editing system of claim 24, wherein the dialogue is a digital audio file, the digital audio file being a recording.	
1. the digital story editing system… a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages, including recording of custom messages;


28. The digital story editing system of claim 21, wherein the memory encodes further computer executable instructions that, when executed by the at least one processor, cause the digital story editing system to provide a sound effect module programmed to receive a digital sound effect file.
1. provide a sound effect module programmed to receive a digital sound effect file;
29. The digital story editing system of claim 21, wherein the memory encodes further computer executable instructions that, when executed by the at least one processor, cause the digital story editing system to provide a soundtrack module programmed to receive a digital music file.
1. provide a soundtrack module programmed to receive a digital music file;


31. The digital story editing system of claim 21, wherein the memory encodes further computer executable instructions that, when executed by the at least one processor, cause the digital story editing system to provide a timeline module programmed to provide controls for playback of a digital sound effect file or a digital music file.
1. provide a timeline module programmed to provide controls for playback of the digital sound effect file and/or the digital music file
32. The digital story editing system of claim 21, wherein the sharing module enables collaboration between two or more users.
1. provide a sharing module programmed to enable collaboration and viewing between remote parties;



35. The digital story editing system of claim 21, wherein the digital story modified with the page order management module is transmitted to another computing device for at least one of the following: accessing, viewing, and/or editing.
1. provide a sharing module programmed to enable collaboration and viewing between remote parties; 
41. The digital story editing system of claim 21, wherein the first user and the at least second user collaborate to edit the plurality of content pages in real time.
-





All limitations and elements in claim 41 of the instant application are found in claim 1 of the reference application except for “wherein the first user and the at least second user collaborate to edit the plurality of content pages in real time”
 Box teaches wherein the first user and the at least second user collaborate to edit the plurality of content pages in real time (Box, abstract: “enabling users and collaborators to simultaneously comment, edit, or edit content in real time or near real time;” paragraph 41: “In the case of a note in a notebook, collaborators of the notebook can have simultaneous read/write access to the note. Specifically, in a concurrent fashion, each of the collaborators is able to make changes to the note or even edit the changes made by other collaborators”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Box and the reference patent such that the editing of the story could be performed collaboratively in a networked environment. This would have “allow[ed] multiple users or collaborators to access or collaborate on work items such that each user can remotely see edits, revisions, comments, or annotations being made to specific work items through their own user devices” (Box, paragraph 37) and “enable[d] users to create, view, edit, annotate, store, share and otherwise manage information in a user-friendly and efficient manner” (Box, paragraph 2).



43. (New) The digital story editing system of claim 24, wherein the first user and the at least second user collaborate to create the dialogue in real time.
1. provide a sharing module programmed to enable collaboration and viewing between remote parties…
a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages, including recording of custom messages;

All limitations and elements in claim 43 of the instant application are found in claim 1 of the reference application except for “collaborate” “in real time”
However, Anderson does not disclose yet Box teaches collaborate in real time (Box, abstract: “enabling users and collaborators to simultaneously comment, edit, or edit content in real time or near real time;” paragraph 41: “In the case of a note in a notebook, collaborators of the notebook can have simultaneous read/write access to the note. Specifically, in a concurrent fashion, each of the collaborators is able to make changes to the note or even edit the changes made by other collaborators”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Box and the reference patent such that the editing of the story could be performed collaboratively in a networked environment. This would have “allow[ed] multiple users or collaborators to access or collaborate on work items such that each user can remotely see edits, revisions, comments, or annotations being made to specific work items through their own user devices” (Box, paragraph 37) and “enable[d] users to create, view, edit, annotate, store, share and otherwise manage information in a user-friendly and efficient manner” (Box, paragraph 2).

46. The digital story editing system of claim 21, wherein the memory encodes further computer executable instructions that, when executed by the at least one processor, cause the digital story editing system to provide an editing interface configured to display at least two timelines for each of the plurality of content pages.
1. provide a timeline module programmed to provide controls for playback of the digital sound effect file and/or the digital music file, including
a picture timeline programmed to provide controls for modifying display of a plurality of pictures on each of the plurality of content pages;
a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages, including recording of custom messages;
a music timeline programmed to provide controls for modifying play of music on each of the plurality of content pages; 
47. The digital story editing system of claim 46, wherein the at least two timelines comprise two or more of: a picture timeline, a dialogue timeline, or a music timeline.
1. a picture timeline programmed to provide controls for modifying display of a plurality of pictures on each of the plurality of content pages;
a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages, including recording of custom messages;
a music timeline programmed to provide controls for modifying play of music on each of the plurality of content pages; 





Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10929595B2 in view of Box and Schubert et al, and further in view of Larsen et al (US20140310746A1; filed 6/26/2014). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.


26. The digital story editing system of claim 21, wherein the dialogue is received by communicating with one or more microphone devices to record dialog from a user.
1. the digital story editing system… a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages, including recording of custom messages;

All limitations and elements in claim 26 of the instant application are found in claim 1 of the reference application except for “communicating with one or more microphone devices to record.”
However, Larsen et al teaches using a microphone to record audio (Larsen et al, paragraph 34: “Allowing users to annotate video/audio streams and files with built-in text entry, camera and microphone recording capabilities of their multimedia device”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent and Larsen et al such that the dialog recordings are made using a microphone. This would have enabled many electronic devices to be able to record audio since microphones are built-in to the hardware (Larsen, paragraph 34: “built-in text entry, camera and microphone recording capabilities of their multimedia device”).




Claims 30, 34, 38-40, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10929595B2 in view of Anderson et al (US 20130145240 A1; filed 12/4/2012), Berger et al (will be referred to as Box to avoid confusion, US 20150082195 A1; filed 9/13/2013) and Schubert et al (US 20110246891 A1; filed 6/15/2011). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

30. The digital story editing system of claim 29, wherein the memory encodes further computer executable instructions that, when executed by the at least one processor, cause the digital story editing system to cause the soundtrack module to add, move, and replace digital music files.
1. provide a soundtrack module programmed to receive a digital music file;

All limitations and elements in claim 30 of the instant application are found in claim 1 of the reference application except for “soundtrack module to add, move, and replace digital music files.”
However, Anderson a module for adding, moving, and replacing music files (Anderson, paragraph 55: “a user might want to customize music within the context of the story”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent with Anderson such that the music can be freely edited by the user. This would have enabled the user to add their own audio elements to the story book (Anderson, paragraph 55: “a user might want to customize music within the context of the story to give the story more variety or a better desired effect. A user can choose favorite songs that play in the background while reading the story so that the music does not become monotonous.”).

34. The digital story editing system of claim 21, wherein a user interface module is programmed to synchronize the dialogue with a text displayed on at least one of the plurality of content pages.
1. a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages

All limitations and elements in claim 34 of the instant application are found in claim 1 of the reference application except for “synchronize the dialogue with a text displayed on at least one of the plurality of content pages.”
However, Anderson synchronizing the text and audio (Anderson, paragraph 16: “After recording a version of the story, the words can be presented to a user on the screen as the recording is played. Then the user can touch or click the words as the recording plays them to allow the synchronization of which words are being read at any given point during the recording”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent with Anderson such that the audio and text of the books can be synchronized. This would have enabled the user to “match up the text and the recording” (Anderson, paragraph 16).

38. A method of creating a digital story, the method comprising: 

receiving the digital story, the digital story including a plurality of pages; 

providing a page order management module programmed to arrange a plurality of content pages in a given order; 

providing a computer readable storage unit to save at least one of the plurality of content pages and dialog; 

providing a first user interface programmed to edit the plurality of content pages and dialogue saved on the computer readable storage unit; 

adjusting a viewing ratio of a story user interface based on a screen size of the computing device

providing a sharing module programmed to transmit the digital story modified with at least one of the page order management module and the user interface to at least one collaborator; and 

providing to the at least one collaborator a second user interface programmed to edit the plurality of content pages and dialog saved on the computer readable storage unit.
1. A digital story editing system, comprising:


receive a digital story, the digital story including a plurality of content pages;

provide a page order management module programmed to arrange the plurality of content pages in a given order;














provide a sharing module programmed to enable collaboration and viewing between remote parties; and

All limitations and elements in claim 38 of the instant application are found in claim 1 of the reference application except for the “providing a computer readable storage unit to save at least one of the plurality of content pages and dialog; providing a first user interface programmed to edit the plurality of content pages and dialogue saved on the computer readable storage unit; adjusting a viewing ratio of a story user interface based on a screen size of the computing device; providing to the at least one collaborator a second user interface programmed to edit the plurality of content pages and dialog saved on the computer readable storage unit.”
However, Anderson teaches storing the content pages and dialogue (Anderson, paragraph 39: “An example embodiment of the present invention(s) utilizes an online database to store data that is presented to the user when reading a story. For example, if the available character images are too large in size to reside on a particular device, the data, such as all the character images for a chosen character, can be downloaded to a device after the options and customizations have been set. Samples of all available options can be downloaded in order for options to be set by a user.”) and providing a first user interface programmed to edit the plurality of content pages and dialogue saved on the computer readable storage unit (Anderson, paragraph 7: “In this example embodiment, a user would make a selection indicating that he or she wants to set preferences or customize a book or story 10. Setting preferences can be implemented directly in a book or other application, or it can be done online as part of a form or in setting up a user profile. A user can indicate that a user profile or online database is desired to be modified, which then later can modify a book's or game's customizable features”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent with Anderson such that the content pages and/or dialogue is stored, and such that a user interface is used to edit the content. This would have enabled the user to add their own elements to the story book and retrieve/load them later (Anderson, paragraph 115: “Her voice can be recorded for later playback on the child's device, with page turning under the child's control or locked to the progression and pace of the original reading by grandmother”, paragraph 7: “A user can indicate”).
Schubert et al teaches adjusting a viewing ratio of a story user interface based on a screen size of the computing device (Schubert et al, paragraph 119: “he size (in pixels or physical dimensions) of accessory display 232 of FIG. 2 (or the portion thereof allotted to the remote GUI) might be different from the size of PMD display 209. PMD 202 can modify the native GUI image by changing the size of image elements, changing the number of elements displayed, or both. Further, the aspect ratio (height to width) of accessory display 232 may be different from that of PMD display 209, and PMD 202 may arrange the elements of the remote GUI image”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent and Schubert et al such that the GUI is adjusted based on the screen size of the device viewing the application. This would have allowed the invention to “optimize use of the available space” (Schubert et al, paragraph 119).
Box teaches providing to the at least one collaborator a second user interface programmed to edit the plurality of content pages and dialog saved on the computer readable storage unit (Box, abstract: “Each of the collaborators is able to view, re-edit, or re-modify in a concurrent fashion, at the collaborator's physical device, edits or modifications made to the data in real time or near real time as a result of any of the other collaborators accessing the data at their respective physical devices”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Box and the reference patent such that the editing of the story could be performed collaboratively in a networked environment. This would have “allow[ed] multiple users or collaborators to access or collaborate on work items such that each user can remotely see edits, revisions, comments, or annotations being made to specific work items through their own user devices” (Box, paragraph 37).


39. The method of claim 38, further comprising providing a pacing module programmed to control an amount of time each of the plurality of content pages are displayed during a presentation of the digital story.
1. provide a pacing module programmed to control an amount of time each of the plurality of content pages are displayed during a presentation of the digital story
40. The method of claim 38, further comprising providing a sharing module program that enables another computing device for at least one of the following: accessing, viewing, and/or editing the digital story.
1. provide a sharing module programmed to enable collaboration and viewing between remote parties; 





45. (New) The digital story editing system of claim 21, wherein the first user and the at least second user collaborate to edit the plurality of content pages by obtaining pre-existing files and generating new files.
1. provide a sharing module programmed to enable collaboration and viewing between remote parties

All limitations and elements in claim 45 of the instant application are found in claim 1 of the reference application except for “obtaining pre-existing files and generating new files”
However, Anderson teaches obtaining pre-existing files (Anderson, paragraph 58: “An example embodiment of the present invention(s) can allow the integration of interactive elements in the book, downloaded from an online database.”) and generating new files (Anderson, paragraph 63: “The present invention(s) allows the ability for a user to add a picture or drawing to be included into the story. For example, if there is an object that is a favorite item of a child, a parent might take a picture of that item, upload it into the application, and then place the object on a page”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anderson and the reference patent such that the editing of the document included the generation of new files and the obtaining of pre-existing files. This would have enabled the user to make use of old assets while creating customized features as well (Anderson, abstract: “implementing customizable features in the books or applications”).




Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10929595B2 in view of Box and Schubert et al, and further in view of Phang et al (US 20140337792; filed 5/12/2014). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.


42. (New) The digital story editing system of claim 21, wherein the first user interface is programmed to edit 


and the second user interface is programmed to display at least one track of the digital story as a rotatable polyhedron.
1. a dialogue timeline programmed to provide controls for modifying play of a dialogue on each of the plurality of content pages, including recording of custom messages

All limitations and elements in claim 42 of the instant application are found in claim 1 of the reference application except for “the second user interface is programmed to display at least one track of the digital story as a rotatable polyhedron.”
Box teaches the second user interface (Box, paragraph 37: “each user can remotely see edits, revisions, comments, or annotations being made to specific work items through their own user devices”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Box and the reference patent such that the editing of the story could be performed collaboratively in a networked environment. This would have “allow[ed] multiple users or collaborators to access or collaborate on work items such that each user can remotely see edits, revisions, comments, or annotations being made to specific work items through their own user devices” (Box, paragraph 37).
Phang et al teaches user interface is programmed to display at least one track of the digital story as a rotatable polyhedron (Phang et al, abstract: “a display configured to display a polyhedral graphic user interface (GUI) on a screen;” Phang et al, paragraph 11: “The user interaction may be at least one of an interaction for rotating the polyhedral GUI”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent and Phang such that the GUI can be shaped like a polyhedron. This would have “provid[ed] an interface screen that intuitively provides a variety of information and has convenient user operability” (Phang et al, paragraph 7).

Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10929595B2 in view of Box and Schubert et al, and further in view of Evans (US 20130013991 A1; filed 1/3/2012). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

44. (New) The digital story editing system of claim 29, wherein the soundtrack module receives a digital music file 

from a music streaming application.
1. a music timeline programmed to provide controls for modifying play of music on each of the plurality of content pages

	


All limitations and elements in claim 44 of the instant application are found in claim 1 of the reference application except for “receives a digital music file from a music streaming application.”
However, Evans teaches receives a digital music file from a music streaming application (Evans, paragraph 331: “Multimedia may be delivered by any multimedia content distribution method, including by computer network, cable television or satellite television service, subscription multimedia delivery service (e.g., Netflix, Hulu, iTunes, Rhapsody, Spotify, MOG, Napster, Rdio, Grooveshark.com, Pandora.com, alluc.org, talk radio subscription content by radio personality, and so on);” paragraph 335: “Moreover, the synchronization index comprising the text of the book can reside on the mobile computing device, while the audio portion can be streamed, or streamed and cached, to the mobile computing device, or to the receiving device”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent and Evans such that the soundtrack music is received from a streaming application. This would have enabled the user alternative means of accessing music without having to store it on their device (Evans, paragraph 335: “the user utilizes the synchronization index on the mobile computing device to establish non-linear access to corresponding multimedia content in a new, novel way.”).





Response to Arguments

Applicant's arguments regarding the USC 112f interpretations have been fully considered but they are not persuasive. The use of the term “module programmed to” is considered a generic placeholder which is programmed to perform actions. As such, even though the phrase “means for” does not appear, the interpretation is considered appropriate. See MPEP § 2181.
Applicant’s arguments regarding the 35 USC 103 rejections to independent claims 21 and 38 have been fully considered and are persuasive. Examiner agrees with applicant that the cited art does not teach the amendments to the claims. Further search and consideration has not provided any additional results.
Examiner notes that applicant attempted to file a terminal discloser but it was disapproved upon review. The person who signed the terminal disclaimer (Robert A. Kalinsky) was not an attorney of record at the time of its filing. An approved terminal disclaimer would overcome all double patenting rejections.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        


/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178